Citation Nr: 0815139	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket was 
received by the Board in February 2008, and granted in April 
2008, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

In its February 2006 Remand, the Board directed that a VA 
opinion be obtained with respect to the veteran's claim for 
entitlement to service connection for sciatic nerve injury 
status post right hip replacement, under the provisions of 
38 U.S.C.A. § 1151 (2007).  Service connection for this issue 
was granted by a September 2007 rating decision, and an 80 
percent evaluation assigned, effective February 11, 2002, the 
effective date indicated by the veteran as acceptable in his 
November 2004 correspondence.  Thus, through the grant of 
service connection, and the assignment of the effective date 
noted, the benefit sought on appeal has been granted, and the 
issue is no longer before the Board.

Also in its February 2006 Remand, the Board directed that a 
statement of the case be issued with respect to the issue of 
entitlement to service connection for an earlier effective 
date for the grant of a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).  To that end, following the completion of the 
Remand's directive, a September 2007 rating decision assigned 
an effective date of February 11, 2002, for the grant of 
TDIU, the date indicated by the veteran as acceptable in his 
September 2007 conditional substantive appeal.  Thus, through 
the assignment of the effective date noted, the benefit 
sought on appeal has been granted, and the issue is no longer 
before the Board.

The issue of entitlement to special monthly compensation, 
based on a need for the regular aid and attendance of another 
person, or being housebound, is addressed in the Remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of degenerative 
changes (arthritis) of the lumbar spine.

2.  The evidence of record does not relate the veteran's 
lumbar spine disorder to service or to a service-connected 
disorder.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  A letter dated in 
April 2006 satisfied the duty to notify provisions; the 
veteran has had sufficient time in which to respond and 
provide evidence since that date.  Moreover, his service 
connection claim was readjudicated by way of a supplemental 
statement of the case in June 2007.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a readjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  With the exception of the 
veteran's October 1951 service separation examination, the 
veteran's service medical records are deemed are having been 
lost in the 1973 fire at the National Personnel Records 
Center (NPRC); however, the veteran will not be prejudiced if 
adjudication proceeds, as he has claimed service connection 
on a secondary basis, and has not argued that his claimed 
disorder originated during his military service. See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The veteran was 
also accorded VA examinations in March 2003 and January 2004.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The evidence of record does not support a grant of service 
connection for a lumbar spine disorder on a direct basis.  
The veteran does not claim that his lumbar spine disorder was 
the result of an incident in service, and the evidence 
supports this; although as noted above his service medical 
records were destroyed in the 1973 NPRC fire, his October 
1951 service separation examination does not note any 
evidence of a chronic back disorder or residuals of any back 
injury.  Subsequent to service, the first evidence of record 
of a lumbar spine disorder includes a September 1993 VA x-ray 
indicating degenerative changes of the lumbar spine, and a 
September 1996 VA x-ray indicating osteoarthritis of the 
lumbar spine.  Moreover, there is no medical opinion relating 
the veteran's current lumbar spine disorder to his military 
service or to any incident therein.  Thus, service connection 
on a direct basis for a lumbar spine disorder is not 
warranted.

The weight of the evidence of record also does not show that 
the veteran's lumbar spine disorder is related to a service-
connected disorder.  The veteran has argued that the 
residuals of his right hip replacement surgery in February 
2002, to include the injury to the sciatic nerve resulting in 
right lower extremity foot drop and other symptoms, has 
aggravated his lower back disorder.  However, the evidence 
does not show any relationship, to include aggravation, 
between the two conditions.  

Immediately after the veteran's right hip replacement 
surgery, a February 2002 lumbar spine multiresonant imaging 
test revealed degenerative changes throughout the lumbar 
spine, resulting in mild spinal stenosis at L2-3 and L3-4, 
and with possible left herniation of L5-S1.  As noted above, 
September 1993 and September 1996 VA x-rays had already shown 
degenerative changes of the lumbar spine; a November 1997 VA 
x-ray also showed degenerative changes of the lumbar spine 
with minimal anterior wedging at L1.  Thus, the diagnosis 
immediately after the February 2002 surgery was essentially 
the same diagnosis that had existed prior to the veteran's 
February 2002 surgery.  Moreover, during the March 2003 VA 
neurological examination, the veteran indicated that he had 
experienced low back pain since his July 1990 motor vehicle 
accident, in which he sustained several pelvic fractures, 
ultimately resulting in a limp.  

Additionally, and perhaps most critically, during the March 
2003 VA examination, and during a July 2006 VA outpatient 
visit, the veteran denied experiencing any lumbar spine 
symptomatology.  In considering the evidence of record as a 
whole, there is no evidence in this case of "additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder."  Allen, 
7 Vet. App. at 439.  For this reason, service connection for 
a lumbar spine disorder on a secondary basis is not 
warranted.

Because there is no evidence that the veteran's lumbar spine 
disorder is related to service or to a service-connected 
disorder, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

The Board's February 2006 Remand in this case indicated that 
following issuance of the criteria required for a grant on 
the issue of special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound, the issue should have been readjudicated 
and a sufficient period of time elapse in which the veteran 
could respond.  Although VA provided notice of its duties to 
assist and described for the veteran what evidence was 
required to substantiate his claim in an April 2006 letter, 
no supplemental statement of the case was ever issued, and 
there is no evidence that the issue was ever readjudicated.  

Moreover, review of the evidence of record shows that the 
veteran's claim for special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound, must be remanded for additional 
development.

The veteran underwent a right hip replacement surgery at a VA 
facility in February 2002.  Consequent thereto, he 
experienced a sciatic nerve injury which resulted in a 
significant disability of the right lower extremity, to 
include right foot drop, for which service connection under 
the provisions of 38 U.S.C.A. § 1151 was granted in a 
September 2007 rating decision.

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
special monthly compensation is payable.  38 U.S.C.A. § 1114 
(l) (West 2002).

The evidence clearly reflects that in the convalescent period 
following the veteran's February 2002 surgery, in which he 
was a VA inpatient while completing rehabilitation until 
August 2002, he had significant impairment with activities of 
daily living (ADLs), to include bathing, dressing, and 
ambulating.  At the time the veteran was discharged from 
rehabilitation, it was noted that a ramp was installed for 
entering and exiting his home; his bathroom was remodeled as 
to adapt to his physical limitations.  To that end, a VA 
examiner noted in March 2003 that the veteran "[was] 
essentially housebound."

However, the more recent evidence of record indicates that 
the veteran may no longer be "housebound" for the purposes 
of 38 U.S.C.A. § 1114 (l).  During his October 2003 RO 
hearing, the veteran indicated that he did sporadic driving, 
after having been certified by the state to do so with his 
adaptive equipment, and was able to do some grocery shopping.  
During his November 2005 hearing before the Board, the 
veteran indicated that he could walk the length of a football 
field with his crutches, and while he had a housekeeper to 
provide cleaning services and to prepare some meals, it did 
not appear that he required this housekeeper's assistance 
with ADLs to include bathing, toileting, or transferring in 
and out of bed.  Following June 2006 gallbladder surgery, the 
veteran was assessed for risk of falling, and indicated that 
he was able to manage adequately once he arrived home.  A 
January 2007 VA outpatient treatment record noted that the 
veteran was able to hold onto his wheelchair to transfer from 
it to the examination table.

Thus, after exhaustive review of the record, it is still 
unclear whether the veteran's current situation requires the 
regular aid and attendance of another person, and an 
additional examination is necessary so that this question can 
be resolved.  Accordingly, the issue of entitlement to 
special monthly compensation, based on a need for the regular 
aid and attendance of another person, or being housebound, is 
remanded for the following actions:

1.  The veteran must be afforded a VA 
examination with respect to housebound 
status, and to determine whether 
regular aid and attendance is needed.  
The claims file and a copy of this 
Remand must be provided to the 
examiner, who should indicate that 
review thereof was completed.

After review of the claims file, the 
examiner should opine as to whether the 
veteran's disabilities constitute the 
loss of use of both feet; loss of use 
of one hand and one foot; have caused 
the veteran to be permanently 
bedridden; have resulted in the veteran 
being so helpless as to be in the need 
of regular aid and attendance.  

In determining the need for regular aid 
and attendance, the examiner should 
consider whether the veteran is able to 
dress and undress himself; keep himself 
clean and presentable; adjust any 
prosthetic or orthopedic appliances; 
feed himself (to include preparation of 
meals) through loss of coordination of 
upper extremities; use the toilet 
independently; or is a danger to 
himself or others as a result of the 
inherent hazards or dangers of his 
daily environment. The examiner should 
observe the veteran's abilities to 
perform these tasks, and comment 
accordingly.  The examiner should be 
mindful that the need for aid and 
attendance need only be regular, not 
constant, for an affirmative opinion to 
be provided.

A rationale should be provided for any 
opinion given.  The report must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim; the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must 
indicate whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


